Reason For Issuance of Corrected Notice of Allowance
The Office noted an error in newly added claim 34 in that it was dependent on itself. It will be updated/corrected below to be properly dependent on independent claim 33. All else remains substantially identical to the Notice of Allowance mailed February 12th, 2021. Therefore, only the PTO-37 and Office action as recited above have been included.

After Final Amendment Program/Amendment Response
Applicant's amendments filed December 29th, 2020 have been entered under normal after final procedures. Claims 1 and 15 have been amended. The amendments traverse most of the 112, 2nd paragraph rejections. However, the amendments still contained the same problems in relation to allowability as argued by the Examiner in the final Office action.
Essentially, Applicant argue(d) that the post-cured portion of the siloxane-based protective layer is only within the region of the transparent layer where TDS is greater than 20%, which is designated by the non-transparent layer, is not clearly set forth in the claim. There is nothing in the amended claim that would prevent the post-cured portion from also overlapping the non-transparent layer/outside the region where TDS is greater than 20% in addition to the region as claimed, which is what the combination of references as set forth teaches.
Therefore, the Examiner, based on Applicant’s arguments and the specification [PGPub, 0150], which teaches unexpected results with regard to weathering in relation to the post-cured portion of the siloxane-based protective layer only in the region where the TDS is greater than 20% such that it is not overlapping with the non-transparent layer (where the TDS
The Examiner then sent Applicant a proposed Examiner’s amendment for allowance, and asked that Applicant file a request under the after final consideration program (AFCP) so that proper time was given for the development of the Examiner’s amendment and allowance procedures.

Interview Summary
The Examiner provided the Examiner’s amendment (as recited below), cancelling independent claims 1 and 28, and replacing them with claims 29 and 30, respectively, that substantially rearranged the elements as set forth by Applicant, such that the allowable feature (as set forth above) and its relationship to the geometry of the siloxane-based protective layer, transparent thermoplastic layer, and non-transparent polymer layer as claimed is clearly set forth.
Dependent claims 16-18 and 21-27 were updated to reflect the Examiner’s amendment and fix any terminology consistency issues, Section 112 2nd and 4th paragraph issues, and other minor errors.
Claim 20 was cancelled as it contained section 112, 4th paragraph issues (does not explicitly narrow the independent claim as it being transparent in the visible and IR ranges is already required in claim 15 as inherently claimed) and was coupled separately into claims 21 and 22 that without the subject matter of claim 20 had antecedent basis issues themselves.
Claim 27 was amended as it contained section 112, 4th paragraph issues (did not further narrow the independent claim) and did not contain a method step, which is required for a method claim.
Claims 31-37 were added for classification purposes and clarification of the claimed invention.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Claudia Schultze on January 8th, 2021.

The application has been amended as follows: 

	15.	(Cancelled)

	16.	The multilayer construction as claimed in claim 24, wherein the thermoplastic polymer of the transparent layer is polycarbonate.

	17.	The multilayer construction as claimed in claim 29, wherein the ultrashortwave UV radiation comprises a radiation dose of 200 to 2100 mJ/cm2.

	18.	The multilayer construction as claimed in claim 29, wherein the siloxane-based layer contains organosilicon compounds of formula:
RnSiX4-n, 	(I)
and/or partial condensates thereof,
wherein is identical or different and represents a linear or branched, saturated or mono- or polyunsaturated or aromatic hydrocarbon is identical or different and represents hydrolyzable groups or hydroxyl groups, and n is 0, 1, 2, or 3.

	20.	(Cancelled)

	21.	The multilayer construction as claimed in claim 29, wherein the transparent layer is transparent in the visible wavelength range, of at least 80% (determined according to ASTM 1003:2011/ISO 13468:2006; reported in % and with illuminant D65/10°)

	22.	The multilayer construction as claimed in claim 29, wherein the transparent layer is transparent in the IR wavelength range meaning an average transmittance of at least 10% in the range between 750 nm and 2500 nm (determined according to ISO 13468-2:2006) and a light transmission less than 1% in the range between 380 nm and 780 nm (determined according to ISO 13468:2006, with illuminant D65/10°).

	23.	The multilayer construction as claimed in claim 29, wherein the thermoplastic polymer transparent layer is selected from at least one of the group consisting of polycarbonate, copolycarbonate, polyester carbonate, polystyrene, styrene copolymer,, copolymer, and thermoplastic polyurethane

	24.	The multilayer construction as claimed in claim 23, wherein the thermoplastic polymer of wherein the thermoplastic polymer transparent layer is selected from group consisting of polycarbonate, copolycarbonate, polyester carbonate, aromatic polyesters, and polymethylmethylacrylate.

	25	The multilayer construction as claimed in claim 29, wherein the protective layer

	26.	The multilayer construction as claimed in claim 25, wherein the topcoat comprising:
	i.	at least one UV-absorber selected from the group consisting of benzophones, resorcinols, 2-(2-hydroxyphenol)benzotriazoles, hydroxphenyl-s-triazines, cyanoacrylates, and oxalanilides,
and-inhibitor from the group of sterically hindered amines; and
ii.	at least one combination of an organomodified silane with a silica sol.


	27.	A process for treating the siloxane-based protective layer 29, wherein the is generated via excimer lamp or excimer laser.

	28.	(Cancelled)

	29. (New) A multilayer construction, comprising:
	a) a siloxane-based protective layer;
	b) a transparent layer based on a thermoplastic polymer having a first surface and an opposing second surface, wherein the siloxane-based protective layer is disposed on the first surface; and 
	c) a carrier or frame layer of a nontransparent polymer, disposed on and covering only a portion of the second surface, with a remaining portion not covered forming in plan view a region of the transparent layer having a solar transmittance TDS of greater than 20% (determined according to ISO 13837:2008 at a layer thickness of 4mm),
		wherein the siloxane-based protective layer is post-cured using ultrashortwave UV radiation only in the region where the solar transmittance is greater than 20%, not overlapping with the carrier or frame in plan view.

	30. (New) A process for surface treating a multilayer construction, wherein the multilayer construction comprises:
	a) a siloxane-based protective layer;
	b) a transparent layer based on a thermoplastic polymer having a first surface and an opposing second surface, wherein the siloxane-based protective layer is disposed on the first surface; and 
	c) a carrier or frame layer of a nontransparent polymer, disposed on and covering only a portion of the second surface, with a remaining portion not covered forming in plan view a region of the transparent layer having a solar transmittance TDS of greater than 20% (determined according to ISO 13837:2008 at a layer thickness of 4mm),


	31. (New) The multilayer construction as claimed in claim 29, wherein the carrier or frame is along at least a portion of the peripheral edge of the second surface of the transparent layer.	

	32. (New) The multilayer construction as claimed in claim 31, wherein the nontransparent polymer is a black polymer blend.

	33. (New) The multilayer construction as claimed in claim 32, wherein the black polymer blend is a polycarbonate blend.

	34. (New) The multilayer construction as claimed in claim 33, wherein the solar transmittance TDS of carrier or frame is less than 1%.

	35. (New) The multilayer construction as claimed in claim 29, wherein the haze value of the transparent layer is less than 3% (measured according to ASTM 1003:2011).

	36. (New) A process for making the multilayer construction as claimed in claim 29, wherein the transparent layer and carrier or frame are formed by a two-component injection molding process.

	37. (New) The process for surface treating a multilayer construction as claimed in claim 30, wherein the ultrashortwave UV radiation dose is in the range of 700 to 1400 mJ/cm2, generated by an excimer lamp or laser.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
As recited above, the claimed invention of the multilayer construction and its method of making in claims 29 and 30 are commensurate in scope with the unexpected weathering results and therefore rd, 2020.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 24th, 2021